Citation Nr: 1432441	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-34 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for lumbosacral degenerative disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for lumbosacral degenerative disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus at least as likely as not had its onset during active duty.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

After reviewing the record, the Board finds that the most probative evidence supports a grant of service connection for tinnitus.

The Veteran had an in-service incurrence of noise exposure, as the November 2009 VA audio examiner recounted in her positive nexus opinion for the Veteran's service-connected bilateral hearing loss.  Specifically, the VA examiner found that the Veteran experienced a significant shift in hearing levels between his entrance into active duty (EAD) and his release from active duty (RAD) bilaterally, likely as a result of military noise exposure.  Consistent with the foregoing, the Veteran testified in March 2012 that he experienced noise exposure in service from planes, jets, and helicopters, sometimes without hearing protection.  See transcript, p. 11.

Although tinnitus is not capable of independent verification, the Veteran has consistently reported experiencing ongoing tinnitus since service, including at his November 2009 VA examination, and at his March 2012 travel board hearing.  See transcript, pp. 11-12, 14.  In light of the November 2009 VA examiner's opinion as to noise exposure in service, the Board finds that the Veteran's reports of the onset of tinnitus in service, and of ongoing tinnitus thereafter, are both competent based on his ability to observe the phenomenon with his own senses, and credible based on his consistent report of same.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).

The Board acknowledges that both the October 2009 and October 2011 VA examiners determined that it is not possible to determine whether the Veteran's tinnitus is related to his noise exposure in service without resorting to speculation.  As noted above, tinnitus is not capable of independent verification.  Here, because the circumstances of the Veteran's service are consistent with noise exposure from planes, jets, and helicopters aboard the U.S.S. Oriskany, and because his hearing loss manifested as an objective indicator of that noise exposure during service, the Board finds that the evidence for and against service connection for tinnitus is at least in equipoise.  38 C.F.R. § 3.102 (2013).

Under the circumstances, and taking into consideration the totality of the evidence, the Board is persuaded that the criteria for a grant of service connection for tinnitus have been satisfied.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  Id.  Therefore, the claim is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends in his March 2012 hearing testimony that his current back disorder resulted from a fall down stairs aboard the U.S.S. Oriskany in June 1973.  See transcript, pp. 2-3.  The Veteran's service treatment records confirm that he received treatment in June 1973 for pain in his back and right side due to a fall, and was diagnosed with a minor contusion and given a heating pad.

The Veteran further testified that he self-medicated with pain pills from his separation from service in December 1973 until he sought VA treatment in 1988, when he moved to Phoenix, Arizona, because the buses in his former home in Texas did not go as far as the VA hospital, but the Phoenix VA hospital was more accessible.  Id., pp. 3-4, 8.  He further testified that he has received treatment at the Phoenix VA hospital for his back disorder approximately every six months since 1988.  Id., pp. 7-8, 10.  The Veteran also reported that a VA surgeon removed a tumor from his low back, and his VA treatment records confirm that he underwent lipoma removal surgery in 1996.  Id., p. 10.

The earliest VA treatment records for the Veteran's back are dated from 1996, and pertain to his lipoma removal.  Otherwise, the earliest date of a report or diagnosis of back problems or treatment in his available VA treatment records is a diagnosis of marked disk space narrowing L5 and S1 with prominent marginal osteophyte formation and osteoarthritic changes of the facets, based on an x-ray taken in August 2004.

A January 2011 VA examiner provided a negative nexus opinion which was based in part on his observation that:

[I]t is hard for me to state that 1 moment of injury in 1973 and not requiring treatment until about 20 years later for anything, leads me to believe that it is less likely as not...that his current lumbosacral degenerative disease is a direct result of the 1 incident of where he fell, landed on his back, only saw the doctor once, and it was 20 years later that he began to have the symptoms, which have worsened over the last 10+ years.

The Veteran's March 2012 testimony that he experienced back pain ever since separation from service, and began receiving VA treatment for his back disorder at the VA hospital in Phoenix, Arizona, in 1988, directly contradicts a predicate fact of the January 2011 VA examiner's opinion-namely, that he did not begin to have symptoms or receive treatment for his back until about 20 years after service.

As such, the Board finds that remand is required to obtain the Veteran's treatment records from the VA hospital in Phoenix, Arizona, from his initial reported treatment in 1988-both to determine whether he had any diagnosed lumbosacral degenerative disease of the back at that time (e.g., in his 30s), and to discover whether he stated during his initial VA treatment that his back pain had been ongoing since service.

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate sources, including any repositories of archived medical records, necessary to obtain the Veteran's identified treatment records for his back/lumbosacral spine disorder at the VA Medical Center in Phoenix, Arizona, from 1988 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, that should be documented and the Veteran allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Then, after undertaking any additional development as may become indicated, including obtaining further medical opinion, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


